UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6204



CHARLES RAYMOND VETTE,

                                            Plaintiff - Appellant,

          versus

GEORGE ALLEN, Governor; RON ANGELONE; L. W.
HUFFMAN; CHIEF PHYSICIAN; DOCTOR SMITH,
Urologist; DOCTOR HOLLAND; DOCTOR SAKER;
DOCTOR ALVIG; NURSE WILSON; D. T. MAHON;
WARDEN NEUMEYAR,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-256-R)


Submitted:   June 20, 1996                  Decided:   July 9, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Raymond Vette, Appellant Pro Se. Susan Campbell Alexander,
Assistant Attorney General, Richmond, Virginia; Mark Sheridan
Brennan, WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond, Virginia,
for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint and denying his

request for relief under 28 U.S.C. § 2254 (1988). We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Vette v. Allen, No. CA-95-256-R (W.D. Va. Jan. 29, 1996). We
deny Appellant's motion for oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process. We
also deny Appellant's motion to add a defendant to the action.




                                                          AFFIRMED




                                2